El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El acusado y apelante fné declarado culpable del delito de libelo, primero en la corte municipal y luego en la de Distrito de Hnmacao, a virtud de una denuncia que dice lo siguiente:
“Yo, José A. Díaz, oficial de sanidad, vecino de Fajardo, calle de Celis Aguilera, No. 45, de 44 años, formulo denuncia contra J. J. Villaveitía, por delito de libelo (Infracción al artículo 243 del Código Penal) cometido de la manera siguiente:
“Que en fecha anterior a 24 de marzo de 1915, y en Fajardo, del Distrito Judicial Municipal de Fajardo, el acusado suscribió y envió al periódico Unión Obrera, que se 'edita en Mayaguez, P. R., una correspondencia para ser publicada en el citado periódico, como efectivamente lo fué, habiendo circulado públicamente en esta ciudad entre otros ejemplares el marcado con el No. 67 (edición de marzo 24 de 1915) de dicho periódico y forman parte de dicha correspon-dencia, los siguientes párrafos:
“ ‘Los empleados de la sanidad en Fajardo, no cumplen sus debe-res, por complacer a personas influyentes que monopolizan el Comer-cio y las industrias, etc., etc. El lunes 15 del mes corriente, varias *265personas, entre ellos panaderos denunciaron al oficial de sanidad de esta población, el heclio de que la noche del día anterior se había elaborado pan con harina que contenía gorgojos; se le notificó ade-más que 46 sacos de la misma harina en mal estado se hallaba alma-cenada en el establecimiento de Don Jesús Bird Belona. Dicho fun-cionario público mandó al inspector a que investigara el caso; éste fué, examinó, mareó los sacos, mejor dicho todos los sacos, pues no había uno en buenas condiciones, mas por desgracia no se atrevió (ni el oficial tampoco) a decomisar la harina por tratarse del señor Bird.’
“Aunque los transcritos párrafos están suscritos bajo el pseudó-nimo ‘Don Simplicio,’ el acusado es el único autor de los mismos y gestionó su publicación con la maliciosa intención de difamar al oficial de sanidad de Fajardo y de impugnar su honradez e integridad como tal funcionario público, exponiéndole al odio y ridículo públicos y son, además, falsas las imputaciones que se le hacen. (Firmado) José A. Díaz' denunciante. Jefe Local de Sanidad.”
El apelante insiste en que los hechos denunciados’ no constituyen delito público, pues en la denuncia no se alega que el artículo publicado por el acusado se refiera el denun-ciánte, por no aparecer que en realidad era el denunciante •en la época en que se hizo la referida publicación el oficial de sanidad del pueblo de Fajardo y porque la supuesta ma-teria libelosa no tiende a impugnar la honradez, integridad, virtud o buena fama del denunciante.
Aunque la denuncia deja algo que desear en lo que res-pecta a la identificación del denunciante como la persona a que se hace referencia en la publicación libelosa, y si fuera una acusación tal vez podría ser objeto de censura en cuanto al particular, creemos que considerados conjuntamente los párrafos con que comienza y termina dicha denuncia esta-blecen suficientemente este elemento del delito.
La alegación de que el lenguaje ofensivo no es libeloso •dentro del significado del artículo 243 del Código Penal, es demasiado frívola para merecer detenida consideración.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

*266Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.